Chief Judge SCHWARTZMAN,
specially concurring.
I concur in the opinion of this Court, but write to highlight a couple of incongruities concerning this case:
1. It was never satisfactorily explained just why it took the Department of Law Enforcement approximately seventy-five days to analyze and report a simple BAC test result to the Department of Transportation. Surely, this is not a “rocket science” analytical procedure that needs two and one-half months to complete. Both Departments should be able to coordinate their logistics and procedures to do better than this. Otherwise, the “failure” and “suspension” becomes a moving target, subject to the Departments’ “ROUND-TO-IT.”
2. At oral argument and in its briefing, the state posed and answered the following hypothetical:
One factual scenario where the driver who failed an evidentiary test could benefit from the Department’s analysis would be the driver who is under the legal drinking age. For example, a driver twenty (20) years of age who takes a blood test three (3) weeks before his twenty-first (21) birthday receives the results three (3) weeks after his birthday. As a twenty (20) year-old the threshold for failure of a test for alcohol concentration is .02 breath alcohol content (Idaho Code Section 18-8004(l)(d)). As a twenty-one (21) year-old the threshold of failure is .08 breath alcohol content (Idaho Code Section 18-8004(l)(g)). The Administrative License Suspension may not be appropriate if his test results indicate a .06 breath alcohol content which is less than the threshold for failure pursuant to Idaho Code Section 18-8004(l)(g) as an adult.
I would simply hold the state to its “bargain” should this anomalous situation ever arise in the future.